Citation Nr: 9918512	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for the residuals 
of a laceration wound of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that established service connection for the residuals 
of a laceration wound of the nose, but denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  A notice of disagreement was received in 
February 1998.  A statement of the case was issued in March 
1998.  A substantive appeal was received from the veteran in 
April 1998. 

In May 1998, the veteran's representative submitted a 
statement in support of the veteran's claim which contains, 
among other things, what has been construed to be a claim of 
entitlement to service connection for tinnitus.  This is 
referred to the RO for appropriate action.  


REMAND

In his April 1998 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a local hearing officer.  
A hearing was scheduled for May 27, 1998, but the veteran did 
not report for this hearing.  In June 1998, the RO received a 
statement from the veteran's representative to the effect 
that they had previously indicated that the veteran required 
additional time to collect evidence in support of his claims, 
and as such, requested that the hearing be postponed for 
approximately sixty (60) days.  

In a November 1998 letter to the veteran (a copy of which was 
sent to his representative), the RO requested that the 
veteran indicate whether he desired a hearing before a 
hearing officer at the RO, a hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing), or a hearing 
before a member of the Board in Washington, D.C.  In this 
letter, the RO also advised the veteran that if he did not 
respond within 60 days, they would schedule a Travel Board 
hearing.  To date, the veteran has not responded.  However, 
it does not appear that a Travel Board hearing was scheduled.  

The Board finds that in order to afford the veteran full due 
process of law, this case must be REMANDED for the following 
action:


The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of this hearing.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1998). 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


